Citation Nr: 1439615	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  07-37 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities, prior to August 31, 2010.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Counsel



INTRODUCTION

The Veteran had active service from July 1963 to March 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from  October 2006 and January 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that granted service connection for PTSD, evaluated as 50 percent disabling, effective from October 25, 2004, and denied TDIU.

An October 2007 rating decision granted a 70 percent disability evaluation for the service-connected PTSD disability, effective October 25, 2004.  Since this award did not constitute a full grant of the benefits sought, the issues remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

In August 2011, the Board remanded these issues to the Appeals Management Center (AMC) for additional evidentiary development.  They are returned now for appellate review.

In January 2013, the RO issued a rating decision that granted service connection for a coronary artery disease disability, evaluated as 100 percent disabling, in addition to special monthly compensation under 38 U.S.C. 1114 and 38 CFR 3.350(i), both effective August 31, 2010.  As will be discussed below, the Board has characterized the appeal seeking entitlement to TDIU as seeking entitlement prior to August 31, 2010, on the cover page. 

In March 2014, the Board informed the Veteran and his representative by letter that additional VA medical treatment reports had been added to the record after the last review of the record by the RO.  In March 2014, the Veteran's representative waived review by the agency of original jurisdiction (AOJ) and requested that the Board conduct with its appellate review.   



FINDINGS OF FACT

1.  Throughout the entire appeal period, Veteran's PTSD has not resulted in total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

2.  From October 25, 2004, to August 31, 2010, the Veteran's service-connected disabilities met the schedular criteria for a TDIU rating; however, the competent evidence of record does not show that his service-connected disabilities were of such nature and severity as to have precluded him from securing or maintaining substantially gainful employment for this period of time.

3.  The evidence does not show that the Veteran's PTSD is so exceptional or unusual that referral for extraschedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2013). 

2.  The schedular criteria for TDIU are met for the period from October 25, 2004 to August 31, 2010; however, a TDIU rating is not is warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19, 4.25 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims of entitlement to an initial disability rating in excess of 70 percent for PTSD and entitlement to TDIU, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  As to the claim for an initial evaluation in excess of 70 percent for PTSD, as service connection, an initial rating, and an effective date have been assigned during the appeal, the notice requirements of 38 U.S.C.A. 
§ 5103(a), have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Treatment records from the Goldsboro Psychiatric Clinic have been obtained and included in the record; the Veteran identified this facility as the only source of his treatment.  The Veteran has at no time referenced other outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  In addition to the paper claims file, the Board has also reviewed all the evidence in the Veteran's Virtual VA and Veterans Benefits Management System electronic claims files.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran with VA examinations in connection with his claim in August 2006, December 2008, and January 2012, with the August 2006 VA examination provided in connection with the Veteran's claim for entitlement to service connection for PTSD.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected psychiatric disability since he was last examined.  See 38 C.F.R. § 3.327(a) (2013).  No such contention was made by the Informal Hearing Presentation, dated September 13, 2013.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The 2006, 2008, and 2012 examination reports were thorough, contemplated both the objective and subjective records, and included complete rationales.  The examinations in this case provide an  adequate basis upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

Additionally, the Board finds there has been substantial compliance with its August 2011 remand directives.  The Board notes that the Court has held that 'only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance.'  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Veteran was scheduled for a medical examination and the Veteran attended that examination.  He also returned a completed VA Form 21-4192 and indicated the Goldsboro Clinic remained the only source of treatment for the service-connected PTSD.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2013).

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran has been accorded the opportunity to present evidence and argument in support of the claims.  On his November 2007 substantive appeal [VA Form 9], he declined the option of testifying at a personal hearing.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

Initial Evaluation of PTSD

The Veteran contends that he is entitled to an initial disability rating in excess of 70 percent for his acquired psychiatric disorder.  The Board finds that an increased evaluation is not warranted throughout the appeal period.

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  See 38 C.F.R. § 4.10 (2013).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  See 38 C.F.R. §§ 4.1, 4.2 (2013); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  See 
38 C.F.R. § 4.7 (2013).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  See 38 C.F.R. § 4.21 (2013).

This appeal arises from the rating decision in which service connection was established for an acquired psychiatric disorder.  As such, the Board has considered whether different ratings for different periods of time are warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Criteria for rating mental disorders are found in the General Rating Formula for Mental Disorders, at 38 C.F.R. § 4.130.

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the individual's capacity for adjustment during periods of remission must be considered.  See 38 C.F.R. § 4.126(a) (2013).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  See 38 C.F.R. 
§ 4.126(b) (2013).

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130 (2013).

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

That portion of VA's Schedule for Rating Disabilities (rating schedule) that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as 'the DSM-IV').  See 38 C.F.R. § 4.130.  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  See DSM IV.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  Id.

The only question before the Board in evaluating the severity of the Veteran's disability is whether his PTSD is so severe as to cause total occupational and social impairment warranting a 100 percent schedular rating.

After review of the evidence of record, the Board finds that the Veteran's psychiatric symptomatology does not manifest in total occupational and social impairment.  

All treatment reports of record for the Veteran's PTSD came from a private facility, Goldsboro Psychiatric Clinic.  These records spanned from December 2004 through August 2011.  The Board has reviewed these records and finds that, other than the December 2004 report and summaries dated from December 2009 to June 2011 which contain text, the remaining reports consist of little more than checklists that appear to list symptoms and indicate some form of frequency in terms of percentages.  On the whole, these reports have no probative value, as they are bereft of rationale, or even quotes from the Veteran, and contain internal contradictions so numerous as to render the checklists meaningless.  

The Veteran's initial evaluation by Dr. Hoeper was conducted in December 2004.  The private physician assessed chronic PTSD and chronic major depression.  The Veteran reported he remained married to his wife of 40 years.  For the previous two years he worked part-time, approximately 20 hours a week, and prior to that he had worked full time for 13 years as a custodian.  As of the time of the report he socialized only at church and reported his recent memory was so severely impaired that he could not remember what he read and would get lost while traveling.  The Veteran also reported nightmares, waking in a panic, flashbacks, panic attacks, poor sleep (2 hours a night), auditory hallucinations and seeing shadows.  (The Veteran also reported his wife was also in her sixties, has stopped work many years prior, and that when they argued, the arguments lasted for weeks.)  Dr. Hoeper opined that the Veteran was moderately compromised in his ability to sustain social relationships and moderately compromised in his ability to sustain work relationships.  He assessed a GAF score of 35 and prescribed medication.  

In the record, this initial assessment was followed by years of checklists that appear to have been completed by various members of the office (one signatory indicated being a LPN).  As an example, beginning in April 2005, and spanning through to July 2009, these checklists indicated the Veteran had room to room memory issues, misplaced things, forgot what he was told, "can't read", and got "lost driving", yet, he found it "easy to learn new things" by "50%" in April 2005, and by 75% in June 2005.  See also August 2005 (25%); October 2005 (50%); February 2006 ("never"); April 2006 (50%); June 2006 (25%); and January 2007 ("never").  Again, the Board finds these private clinic's checklists to have no probative value because the symptoms "checked" are provided percentages that are thoroughly unclear as to their meaning or source and because the "percentages" themselves vary without explanation, such that the variety borders on randomness.  

After a review of the record as a whole, the Board finds that a disability evaluation of 100 percent is not warranted because the credible, probative evidence does not demonstrate that the Veteran's disability is so severe as to cause total occupational and social impairment.  

The Veteran reported consistently to VA examiners, and to the initial private evaluation by Dr. Hoeper, that he remained married to his current wife for over 40 years and lived in the same house.  See December 2004, private psychiatric consultation (wife of 40 years and socialized only at church), Dr. Hoeper; August 2006, VA examination; December 2008 VA examination; September 2009 VA clinical report, Cardiology follow-up ("married"); January 2012 VA examination (DBQ).  Further, he reported to both Dr. Hoeper in 2011 and to the 2012 VA examiner that he also lived with a son who was in his 40's and who remained unemployed.  The Veteran reported arguing with his wife about this unemployed son.  See June 2011, Dr. Hoeper notes; January 2012 VA PTSD DBQ.  While he also reported to VA examiners that that he did not socialize and had no friends, and while his reports of attending church varied over the years of clinical reports, that the Veteran continued to live with his current and only wife of over 40 years, albeit in the same house, and later with an adult son, about whom he would argue with his wife, is probative evidence that the Veteran did not demonstrate total social impairment throughout the appeal period.   Instead, this is evidence of social ties that the Veteran has been able to maintain and that he demonstrates interest in. 

As well, the diagnostic criteria require total social and occupational impairment and the Board must observe the conjunctive.  Probative evidence does not sufficiently approximate total occupational impairment.  For purposes of determining whether the Veteran demonstrated total occupational impairment, the Board observes the Veteran's last employer, a county school system, returned the VA Form 21-4192 and reported that he was employed as a custodian from 1989 until he retired in 2002, and thereafter he was employed part-time as a custodian.  The employer reported he resigned his part-time position in June 2009 and the Veteran has reported to VA clinicians (September 2009 cardiology follow-up) and to the 2012 VA examiner that he stopped working in June 2009.  Therefore, at least through June 2009, the Veteran was actively employed, albeit part-time.   

Further, the probative evidence does not demonstrate such symptoms as gross impairment in thought processes or communication (the August 2006 VA examiner found no impairment of thought processes or communication, as did the December 2008 VA examination and January 2012 VA examination).

Persistent delusions or hallucinations were not found by the three VA examiners.  The December 2004 private evaluation by Dr. Hoeper included the Veteran's reports of hearing his name called two to three times a month, hearing a car pull up in the driveway once to twice a day, hearing noises in the house and seeing shadows out of the corner of his eye.  Dr. Hoeper referred to these as "hallucinations" and "illusion", but he did not include a finding that these were persistent.  The August 2006 and December 2008 VA examiners noted no gross signs of delusions or hallucinations, though the Veteran reported the nightmares and flashbacks.  The January 2012 VA examiner specifically noted that while the Veteran reported nightmares, dreams, and flashbacks, he did not describe "AVH" (audio-visual hallucinations).   

No VA examiner found grossly inappropriate behavior in the reports from 2006, 2008, or 2012; neither did the private clinician in his 2004 initial evaluation.  As well, the Veteran himself did not report to any clinician or examiner that he demonstrated grossly inappropriate behavior. 

While no VA examiner or the private clinician found persistent danger of hurting himself or others, the Veteran did report to the December 2008 VA examiner that he had tried to kill himself one to two years prior to that examination and had had strong suicidal thoughts the previous month.  During the 2008 examination, the Veteran denied current suicidal ideation or intent.  Previously in the record, the Veteran had denied homicidal or suicidal ideation or intent to the 2006 VA examiner.  The Veteran again denied suicidal thoughts in May 2011 to the VA clinician for a primary care evaluation, and he denied suicidal or homicidal thoughts during the January 2012 VA examination.  Therefore, the symptom of a persistent danger of hurting self or others has not been demonstrated by the evidence of record.  

The remaining suggested symptoms found to be indicative of a 100 percent evaluation were also not sufficiently demonstrated by the evidence of record.  No VA examiner or clinician (private or VA) found an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

Specifically, while the 2006 VA examiner did observe the Veteran appeared slightly disheveled, no VA examiner found an inability to perform the activities of daily living.  (The 2006 VA examiner found he could dress and feed himself and attend to his own toilet needs, and the December 2004 private evaluation does not include a subjective complaint or objective finding as to this symptom).  Regrettably, the years of checklists from the Veteran's private clinicians provide no probative, reliable information as to this symptom, either.  Finally, while no VA examination report included the finding that the Veteran was disoriented to time or place (the Veteran was found consistently to be oriented by three), the Veteran repeatedly did report memory loss to his private clinician and to VA examiners (his VA cardiology clinician observed he was a poor historian in the September 2009).  However, no report, from clinicians or from the Veteran himself, included that symptom of forgetting his own name, his close relatives, or his own occupation.   

Finally, the 2012 VA examiner opined that occupational and social impairment with "reduced" reliability and productivity best described the Veteran's state.  The examiner also indicated that his GAF was steady.  The Veteran's private clinician assessed a 40 GAF score in March 2010.  The December 2008 VA examiner assessed a 38 GAF and opined the Veteran demonstrated "major" impairment in social areas and occupational reliability and productivity.  The August 2006 VA examiner assessed a GAF of 52 with impaired personal interactions.  The Veteran's private clinician assessed a GAF of 35 in the initial evaluation dated December 2004.  The private clinician also opined the Veteran was "moderately" compromised in his ability to sustain social and work relationships.  The Board observes these GAF scores ranging from 52 to 35, spanning 2004 to 2012, indicate assessments of severity ranging from moderate to serious symptoms.  The Board finds these scores are probative, but not determinative of the disability evaluation found in this decision.  These descriptions of the Veteran's level of impairment by the examiners are not indicative of the level of severity of the symptoms contemplated by the 100 percent rating.

As demonstrated by the evidence above, to include the Veteran's statements, the record does not demonstrate that the Veteran meets the criteria for a 100 percent disability rating.  While the Board is certainly aware that the criteria listed in 
38 C.F.R. § 4.130 are not exhaustive, the Veteran fails to meet any of the level of severity of the symptoms under the 100 percent rating.  Specifically, at no time did the Veteran demonstrate gross impairment in thought process or communication.  In fact, during the aforementioned examinations (both private and VA), the Veteran was noted to have a clear thought process and was able to communicate clearly.  While he reported socializing limited to church (in 2004), he also reported remaining married to his current wife of over 40 years and since 2011, also living with an adult son, about whom he cared enough that the Veteran reported arguing with his wife about their son.  No VA examiner made a finding that there was inappropriate behavior.  Though the Veteran has reported that he experienced some shadows out corner of the eye, heard his name called and heard a car pull up the driveway during his December 2004 private evaluation, in each of the subsequent VA examinations (2006, 2008, 2012), the examiners consistently found he was not experiencing any hallucinations or delusion.  Similarly, there is no evidence of record to establish that the Veteran has ever demonstrated grossly inappropriate behavior or was in persistent danger of hurting himself or others.  He was able to perform activities of daily living.  Such symptoms weigh against a finding that the Veteran is totally socially and occupationally impaired.

Though the Veteran has reported memory loss, the 2008 VA examiner noted he was a "vague" historian, and the 2009 VA clinician opined he was a "poor" historian, there is no evidence of the Veteran's memory being so deficient that he did not remember his own name or those of his close relatives, including his wife and children.  

In viewing the totality of the evidence, the Veteran is clearly not entitled to a 100 percent disability rating for his PTSD.  In not granting a 100 percent schedular rating for his psychiatric disability, the Board is not minimizing the severity of the Veteran's symptoms.  These symptoms, while productive of impairment, are not so severe that the Veteran can be said to be totally impaired.  As discussed above, while the Veteran may have difficulty establishing and maintaining relationships with others, the evidence does not demonstrate total social and occupational impairment.  As such, a 100 percent disability rating may not be assigned.  
See 38 C.F.R. § 4.130 (2013).

For the reasons stated above, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's PTSD approximates the criteria for a 100 percent disability evaluation for the entire appeal period.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

The Court has held that a TDIU is an element of all claims for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

A TDIU is provided where the combined schedular evaluation for service-connected diseases and disabilities is less than total, or 100 percent.  
38 C.F.R. § 4.16(a).

Prior to 2008, the Board treated a 100 percent schedular rating as subsuming the need for TDIU consideration on the basis that the 100 percent schedular rating delivered more benefits than could be obtained by a TDIU rating.  The Board's treatment in this regard stemmed primarily from a June 1999 opinion of VA's General Counsel (GC), which held that receipt of a 100 percent schedular rating for a service-connected disability rendered moot any pending claim for a TDIU and required dismissal of the TDIU claim.  See VA O.G.C. Prec. Op. No. 6-99; 
Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 
34-35 (1994).

In 2008, however, the Court issued Bradley v. Peake, 22 Vet. App. 280 (2008), which is contrary to GC's previously noted precedent opinion, since withdrawn in response to Bradley.  According to the Bradley Court, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of a TDIU predicated on a single disability (perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more may warrant payment of special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s).  The Court reasoned that it might therefore benefit the Veteran to obtain or retain a TDIU rating even where a 100 percent schedular rating is already in effect.  Id. at 293.

SMC is payable at the (s) rate when a veteran has a single service-connected disability rated as 100 percent disabling and, in addition: (1) has a service-connected disability or disabilities independently ratable at 60 percent, or (2) is permanently housebound by reason of service-connected disability or disabilities. 38 U.S.C.A. § 1114(s).  These benefits are not available when the 100 percent disability rating is based on multiple disabilities, none of which is rated 100 percent disabling, or which arise from a single etiology or accident.  Buie v. Shinseki, 
24 Vet. App. 242, 249-50 (2010); Bradley, 22 Vet. App. at 290-91.

In this case, the Veteran is in receipt of a 100 percent combined schedular rating for his service-connected disabilities from August 31, 2010.  He has also been awarded SMC from August 31, 2010; this award is based on his coronary artery disease status post myocardial infarction and additional service-connected disabilities independently ratable at 60 percent or more.  Because the Veteran has been in receipt of either a TDIU rating or a 100 percent combined schedular rating from August 31, 2010, and has also been in receipt of SMC from that date, the claim for a TDIU from August 31, 2010, is moot.  Bradley, 22 Vet. App. at 293.

In accordance with Rice, a claim for TDIU prior to August 31, 2010, remains under consideration and will be addressed herein.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at 60 percent or more to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability.  Such cases should be referred to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is, 'whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.'  Hatlestad v. Brown, 
5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  
38 C.F.R. §§ 3.341, 4.16, 4.19.

'Substantially gainful employment' is that employment 'which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides.'  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  As further provided by 38 C.F.R. 
§ 4.16(a): 'Marginal employment shall not be considered substantially gainful employment.'

Generally, marginal employment shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  38 C.F.R. § 4.16(b); see also Moore v. Derwinski, 1 Vet. App. 356, 358-59 (1991) (indicating that work at odd jobs or while employed at less than half of the usual remuneration shall not be considered substantially gainful employment).  However, marginal employment may be held to exist on a "facts found basis" even when earned annual income exceeds the poverty threshold, including but not limited to "employment in a protected environment such as a family business or sheltered workshop."  38 C.F.R. § 4.16(b).  Further, a Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

From October 25, 2004 (date of claim), to August 31, 2010, the Veteran's service-connected disabilities and respective ratings were: PTSD, rated 70 percent disabling; residuals of gunshot wound to the left thigh, rated as 30 percent disabling, and diabetes mellitus, type II, with nephropathy, rated as 20 percent disabling.  The combined scheduler rating was 80 percent.  Given these ratings, it is clear that from October 25, 2004 to August 31, 2010, the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) were met.

To establish entitlement to TDIU from October 25, 2004, to August 31, 2010, however, it must also be shown that due to service-connected disabilities alone the Veteran was unable to secure or pursue substantially gainful employment. 

That the Veteran was prevented from securing or pursuing substantially gainful employment as a result of his service-connected disabilities has not been demonstrated by a preponderance of the evidence.      

For the period prior to August 31, 2010, the preponderance of the evidence of record shows that the Veteran retired from his full time position as a custodian with a county school system in January 2002.  See VA Form 21-4192, dated September 2011.  The record is silent as to why the Veteran retired, apparently from full-time employment, in January 2002.  (In no statement did the Veteran indicate what prompted his 2002 retirement, which pre-dated his claim).  He then worked part-time, approximately 20 hours a week (per his statements reported in the December 2004 private evaluation by Dr. Hoeper) as a custodian for the same employer for some period of time.  He reported to the December 2008 VA examiner that he was working then only 10 to 12 hours a week as a custodian.  Ultimately, he resigned in June 2009 from that same school system.  See VA Form 21-4192, dated September 2011.    

The Veteran's own statements regarding his state of employment vary tremendously during this appeal period, such that the Board cannot find the statements credible.  The employer's VA Form 21-4192 provides objective evidence that he did retire in January 2002, and continued to be employed at some part-time basis until June 16, 2009, when he resigned.  The Veteran also reported to Dr. Hoeper in December 2004 that he worked part-time, approximately 20 hours a week for the previous two years, and prior to that he had been employed full-time for 13 years.  This report sufficiently parallels the employer's statement to be credible.  However, the Veteran reported to the August 2006 VA examiner that he had never worked regularly in his "life" and that he was not then working at all.  He further reported he had worked only part-time positions here and there and that he was unable to hold a job.  This statement contradicts the Veteran's 2004 statement to Dr. Hoeper, his own employer's statement as to his employment, and earlier statements made by the Veteran, specifically in a December 1998 VA examination regarding the Veteran's other service-connected disability in which he reported to the examiner that he was working then and always worked in custodial positions.  Therefore, the Veteran's statement as made to the 2006 examiner of not working is not credible and has no probative value.    

The next statement of record by the Veteran is found in the December 2008 VA examination, in which he reported that he was working now 10 to 20 hours per week, though he missed time due to his anxiety and depression.  The examiner tentatively opined the Veteran appeared to have a "major" impairment as to occupation; however, the same examiner concluded he was still employable on a part-time basis.  The Board observes that the employer's Form 21-4192 indicated that the time lost in the 12 months preceding last date of employment (June 16, 2009) due to disability was zero.

Further adding to the confusion are the Veteran's statements on the completed VA Form 21-8940, signed by him in October 2011.  On this Form he indicated he last worked full time in September 2005, became too disabled to work in "2006," yet he earned the most he ever earned in one year in "2008," which he totaled as 18,927 dollars.  These statements as to his employment in 2005, 2006, and 2008 contradict themselves and therefore, are not credible.    

As well, even the extent of the Veteran's education is not sufficiently clear.  While the Veteran reported he could not remember whether he finished high school to the 2006 VA examiner, he reported on the VA Form 21-8940, signed in 2011, that over the course of four years (1999 - 2003) he earned an Associate's degree in Religious Studies.  

The circumstances as to why or how he stopped working, and to what extent he was working, for the county school district in June 2009 is equally unclear.  In a September 2009 VA cardiology consultation, he report he had retired in June 2009 from his employment as a custodian.  He reported experiencing dyspnea, not related to exertion; however, at this point in time, he was not yet service-connected for any heart-related disability.  

The employer's VA Form 21-4192 does indicate that for the 12 months prior to his resignation on June 16, 2009, the Veteran earned $9,600.46.  This sum is less than the U.S. Department of Commerce Poverty Threshold for 2009 ($10, 956.00).  (See  WWW.census.gov/hhes/poverty/data).  

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2013).  A finding of total disability is appropriate 'when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.'  38 C.F.R. §§ 3.340(a)(1), 4.15 (2013).  Advancing age and nonservice-connected disability may not be considered in making this determination.  38 C.F.R. § 3.341(a), 4.19 (2013).

Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Regrettably, the Board finds the Veteran's many, varied, contradictory statements as to his state of employment and as to when that employment changed from a part-time to marginal to be not credible, which leaves the record without a particular date for that event.

Finally, the January 2012 examiner provided his opinion that it was less likely than not that the Veteran's PTSD disability rendered him unemployable.  The examiner noted the Veteran reported his symptoms had stayed largely stable since his discharge from service in 1968.  While the Veteran reported he would get angry when asked about his duties by a supervisor, the Veteran also reported he would complete the task anyway.  Therefore, the examiner concluded he was not unable to work because of the PTSD.  No examiner of record found him unemployable because of the gunshot wound disability, for which he has been rated 30 percent for decades that spanned his employment.  This tends to make it less likely that the Veteran's service-connected disabilities alone are the cause of the Veteran's inability to obtain and sustain gainful employment.

Accordingly, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran was precluded from securing or following substantially gainful employment as a result of his service-connected disabilities alone prior to August 31, 2010.  The Veteran reported both that he could not remember whether he completed high school and that he had completed an Associate's degree.  His reported jobs were that of a truck-driver and as a custodian.  The Board has found the Veteran's statements as to when his part-time work ended and when some form of marginal employment began to be so varied and contradictory as to be not credible.  The medical opinions as to his employability do not support that that he is unemployable as a result of his PTSD disability prior to August 2010.  Accordingly, the Board finds that the evidence of record does not show that the Veteran was precluded from securing or following substantially gainful employment as a result of his service-connected disabilities alone, without regard to any nonservice-connected disabilities, prior to August 31, 2010.   
38 C.F.R. § 4.16(b).

Accordingly, the Board finds that the preponderance of the evidence is against entitlement to a TDIU rating prior to August 31, 2010.  While the Veteran meets the percentage criteria under 38 C.F.R. § 4.16(a), the evidence does not demonstrate an inability to secure or follow a substantially gainful occupation due to his service-connected disabilities alone.  Therefore, the Board finds that a TDIU rating is not warranted.

The Board finds that the preponderance of the evidence is against the Veteran's claim.  Therefore, the claim is denied. 38 U.S.C.A. § 5107.

Extraschedular Consideration

Also considered by the Board is whether referral is warranted for a rating outside of the rating schedule.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, a claim may be referred to the Director of the Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  See 38 C.F.R. 
§ 3.321(b)(1) (2013).
 
The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  See 38 C.F.R. § 3.321(b) (2013).

Extraschedular consideration involves a three step analysis.  See Thun v. Peake, 
22 Vet. App. 111 (2008).  First, the Board must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Here, all symptoms of the Veteran's PTSD are contemplated by the schedular criteria.  The criteria provide examples of the types and degrees of symptoms for each level of compensation and the Veteran's symptoms do not deviate from those types of symptoms or from the severity of symptoms.  Essentially, he has reported memory problems, poor socialization, difficulty in relationships, nightmares, poor sleep, panic attacks, and auditory hallucinations.  All of these symptoms are consistent with those listed in the schedular criteria.  As to the severity of the symptoms, the schedular criteria for 100 percent contemplate disability presenting a danger to oneself or others, memory problems to the extent of not knowing one's own name, and disorientation as to time and place.  Those levels of disability are greater than what the Veteran has shown throughout the appeal.  For these reasons, the Board declines to remand this matter for referral for extraschedular consideration.


ORDER

Entitlement to an initial disability evaluation in excess of 70 percent for PTSD is denied.

Entitlement to a TDIU rating for the period prior to August 31, 2010, is denied.  


____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


